Exhibit 10.2

 

 

January 4, 2019

 

VIA HAND DELIVERY

James Reinstein

 

Dear James:

 

The purpose of this letter is to confirm that you are resigning your employment
with Cutera, Inc. (the “Company”) effective today, January 4, 2019. In
accordance with applicable law, within 72 hours you will receive your final
paycheck, which will include payment for all of your accrued, but unused,
vacation.

 

In exchange for your execution of the enclosed Separation Agreement and Release
(the “Separation Agreement”), the Company has agreed to pay you the severance
set forth in your Change of Control and Severance Agreement, as well as certain
other benefits described in the Separation Agreement, under such terms and
conditions as are outlined in the Separation Agreement. Please review the
enclosed Separation Agreement carefully, and feel free to ask any questions or
to consult with your own attorney. Should you decide not to sign the Separation
Agreement, you will receive only your final paycheck, including any accrued but
unused vacation time (and not the severance benefits described herein), and you
will be considered to have resigned your employment and your position on the
Board as of today. Additionally, if you do not sign the Separation Agreement,
you will be considered to have vested in your Restricted Stock Units only up to
and including January 4, 2019. If you do sign the Separation Agreement, please
return the agreement to Philip Oettinger at Wilson Sonsini Goodrich & Rosati,
650 Page Mill Road, Palo Alto, CA 94304, no later than January 28, 2019. A
self-addressed stamped envelope is enclosed for your convenience.

 

Regardless of whether you sign the Separation Agreement, you acknowledge that
you are resigning from your position on the Company’s Board of Directors
effective January 4, 2019.

 

Please note that, regardless of whether you sign the Separation Agreement, you
must, at all times during and after your employment with the Company, hold in
the strictest confidence and not use or disclose to any person or entity, any
Confidential Information of the Company. “Confidential Information” means
information (including any and all combinations of individual items of
information) that the Company has or will develop, acquire, create, compile,
discover, or own that has value in or to the Company’s business which is not
generally known and which the Company wishes to maintain as confidential.
Company Confidential Information includes both information disclosed by the
Company to you, and information developed or learned by you during the course of
your employment with the Company. Company Confidential Information also includes
all information of which the unauthorized disclosure could be detrimental to the
interests of the Company, whether or not such information is identified as
Company Confidential Information. By example, and without limitation, Company
Confidential Information includes any and all non-public information that
relates to the actual or anticipated business and/or products, research or
development of the Company, or to the Company’s technical data, trade secrets,
or know-how, including, but not limited to, research, product plans, or other
information regarding the Company’s products or services and markets therefor,
customer lists and customers (including, but not limited to, customers of the
Company on which you called or with which you became acquainted during the term
of your employment), software, developments, inventions, discoveries, ideas,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances, and other business information
disclosed by the Company either directly or indirectly in writing, orally or by
drawings or inspection of premises, parts, equipment, or other Company property.
Notwithstanding the foregoing, Company Confidential Information shall not
include any such information which you can establish (i) was publicly known or
made generally available prior to the time of disclosure by Company to you; (ii)
became publicly known or made generally available after disclosure by Company to
you through no wrongful action or omission by you; or (iii) is in your rightful
possession, without confidentiality obligations, at the time of disclosure by
Company as shown by your then-contemporaneous written records; provided that any
combination of individual items of information shall not be deemed to be within
any of the foregoing exceptions merely because one or more of the individual
items are within such exception, unless the combination as a whole is within
such exception.

 

 

--------------------------------------------------------------------------------

 

 

Please note that nothing in the foregoing definition of Confidential Information
is intended to limit your right to discuss the terms, wages, and working
conditions of your employment, as protected by applicable law or to engage in
Protected Activity, as defined in the enclosed, proposed Separation Agreement.
In addition, you must return all of the Company’s property today (with the
exception of the Company’s employee handbook and personnel records about
yourself, which you may keep).

 

Thank you for your service to the Company, and we wish you the best of luck in
the future.

 

 

Very truly yours,

 

 

/s/ J. Daniel Plants

 

 

J. Daniel Plants

 

Chairman of the Board of Directors

 

Enclosures:

California’s Programs for the Unemployed (Notice and DE 2320)

Notice to Employee of Change In Relationship

HIPP Notice

401K Contact Information at Fidelity

Separation Agreement

Stamped and preaddressed envelope

 

 

--------------------------------------------------------------------------------

 

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between James
Reinstein (“Employee”) and Cutera, Inc. (the “Company”) (collectively referred
to as the “Parties” or individually referred to as a “Party”).

 

RECITALS

 

WHEREAS, Employee was employed by the Company;

 

WHEREAS, Employee signed a Change of Control and Severance Agreement with the
Company, effective as of the date that Employee commenced employment with the
Company (the “Severance Agreement”);

 

WHEREAS, Employee signed an At-Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement with the Company as a condition
of his employment (the “Confidentiality Agreement”);

 

WHEREAS, the Company the Company previously granted Employee certain equity
awards covering shares of the Company’s common stock (“Shares”) outstanding as
of the Separation Date (as defined below) each as set forth in Exhibit A
attached to this Agreement (the “Equity Awards”), including the
performance-based restricted stock unit award (the “PSU Award”) that was granted
on January 9, 2017, under the Company’s applicable equity incentive plan (the
“Plan”) and applicable restricted stock unit award agreement thereunder (the
“PSU Documents”), the restricted stock unit awards granted January 9, 2017,
December 15, 2017, and February 13, 2018 (the “RSU Awards”), and the stock
option award (the “Option Award”) to purchase 30,000 shares granted January 9,
2017, under the Plan and applicable stock option award agreement thereunder (the
“Option Documents”)

 

WHEREAS, Employee resigned his positions as President, CEO and member of the
Company’s Board of Directors and separated from employment with the Company
effective January 4, 2019 (the “Separation Date”); and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

 

 

COVENANTS

 

1.        Consideration.

 

a.     Payment. Pursuant to the terms of the Severance Agreement, the Company
agrees to pay Employee a lump sum equivalent to: (i) twelve (12) months of
Employee’s annual base salary as in effect on the Separation Date, and (ii) 100%
of Employee’s actual bonus for the prior fiscal year, consistent with the 2018
MBP program payout, less applicable withholdings. The payment will be made to
Employee within thirty (30) days after the Effective Date.

 

 

--------------------------------------------------------------------------------

 

 

b.     Equity Awards. The Parties agree that the Company previously granted to
Employee the Equity Awards, which remained outstanding and unvested as of the
Separation Date. Employee will receive accelerated vesting with respect to a
total of 1/3 of the 14,000 Shares subject to the January 9, 2017 RSU Award, for
a total acceleration of 4,667 shares, and any remaining unvested portion of the
RSU Awards and any and all other Equity Awards, to the extent unvested as of the
Separation Date, shall have been forfeited as of the Separation Date and never
shall become vested (the “Forfeited Awards”). Employee shall have no further
rights with respect to the Forfeited Awards or any Shares underlying the
Forfeited Awards. The Parties agree that as of the Separation Date, the
outstanding Option Award was vested as to a total of 14,375 Shares subject
thereto (the “Vested Options”). The Vested Options will remain exercisable
through April 4, 2019, subject to any earlier termination as set forth in the
Option Documents. To the extent Employee has not exercised the Vested Options or
any portion thereof by the date that the Vested Options expire, Employee shall
have no further rights with respect to such unexercised portion or any Shares
subject thereto.

 

c.     Post-Employment Consulting Services. The Company and Employee agree that
the Company will retain Employee to, and Employee will, perform services for the
Company as a Consultant for a period of six (6) months post-employment (the
“Consulting Period”). Upon the Effective Date of this Agreement, Employee will
become a Special Advisor to the Company and to the Company’s board of directors
(the “Board of Directors”). Employee will begin transitioning his role and will
be available as needed to help the Company’s management (the “Management”) and
its Board of Directors. Employee will specifically: (i) cooperate with
Management during the Consulting Period to transition his role as necessary to
the Interim Chief Executive Officer, and to other employees of the Company as
necessary, (ii) provide support to employees during the transition process, and
(iii) provide any services necessary to the new Chief Executive Officer, once
one is engaged by the Company, to effectively transition his role. Employee will
coordinate any in-office visits in advance with the Interim Chief Executive
Officer and/or the Board of Directors and will otherwise be expected to provide
such transition services remotely. Employee shall be expected to perform such
services for no more than three (3) hours per week. The Company shall have
discretion to determine Employee’s duties during the Consulting Period. The
Company shall also have discretion to terminate the Consulting relationship
described in this Section 1(c) at any time, unilaterally and without notice to
the Employee, if Employee breaches any provision of this Agreement or fails to
adequately perform, as determined in the sole discretion of the Board of
Directors, during the Consulting Period. Employee will receive the benefits
described in this Section 1, as the only compensation for his consulting
services.

 

d.     COBRA. The Company shall reimburse Employee for the payments Employee
makes for COBRA coverage for a period of twelve (12) months, or until Employee
has secured health insurance coverage through another employer, whichever occurs
first, provided Employee timely elects and pays for continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), within the time period prescribed pursuant to COBRA. COBRA
reimbursements shall be made by the Company to Employee consistent with the
Company’s normal expense reimbursement policy, provided that Employee submits
documentation to the Company substantiating Employee’s payments for COBRA
coverage. Notwithstanding the preceding, if the Company determines in its sole
discretion that it cannot provide COBRA reimbursement benefits without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company will instead provide the
Employee a taxable payment in an amount equal to the monthly COBRA premium that
the Employee would be required to pay to continue the Employee’s group health
coverage in effect on the date of termination of employment (which amount will
be based on the premium for the first month of COBRA coverage), which payments
will be made regardless of whether the Employee elects COBRA continuation
coverage and will commence in the month following the month of the Termination
Date and continue for the period of months indicated in this section.

 

 

--------------------------------------------------------------------------------

 

 

e.     Confirmation of Resignation. Employee acknowledges that, regardless of
whether he signs this Agreement or not, he has resigned from the Board of
Directors and as President and Chief Executive Officer of the Company effective
January 4, 2019.

 

f.     Acknowledgement. Employee acknowledges that without this Agreement,
Employee is otherwise not entitled to the consideration listed in this section
1. Employee further acknowledges that the Company’s insider trading policy
continues to apply to him as long as he is a consultant to the Company.

 

g.     Right of First Refusal on Sale of Stock. To the extent that the Employee
decides to sell any of the Company stock that he holds, Employee will provide
the Company with sixty (60) days prior written notice (i.e. by email) and
discuss in good faith with the Company whether it can purchase such stock at the
then prevailing market price.

 

2.       Benefits. Employee’s health insurance benefits shall cease on January
31, 2019, subject to Employee’s right to continue Employee’s health insurance
under COBRA. Employee’s participation in all benefits and incidents of
employment, including, but not limited to, vesting in stock options, and the
accrual of bonuses, vacation, and paid time off, ceased as of the Separation
Date.

 

3.       Payment of Salary and Receipt of All Benefits. Employee acknowledges
and represents that, other than the consideration set forth in this Agreement,
the Company has paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, premiums, leaves, housing allowances, relocation costs,
interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to Employee.

 

4.       Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, professional employer organization or co-employer,
insurers, trustees, divisions, subsidiaries, predecessor and successor
corporations, and assigns (collectively, the “Releasees”). Employee, on
Employee’s own behalf and on behalf of Employee’s respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the date Employee signs this Agreement, including,
without limitation:

 

a.     any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

b.     any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

c.     any and all claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract (both express and implied), breach of covenant of good faith and fair
dealing (both express and implied), promissory estoppel, negligent or
intentional infliction of emotional distress, fraud, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, unfair business practices, defamation, libel,
slander, negligence, personal injury, assault, battery, invasion of privacy,
false imprisonment, conversion, and disability benefits;

 

 

--------------------------------------------------------------------------------

 

 

d.     any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act, the Fair Labor
Standards Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Immigration Reform and
Control Act, the National Labor Relations Act, the California Family Rights Act,
the California Labor Code, the California Workers’ Compensation Act, and the
California Fair Employment and Housing Act;

 

e.     any and all claims for violation of the federal or any state
constitution;

 

f.     any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

 

g.     any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and

 

h.     any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not necessarily limited to, any Protected Activity
(as defined below). Any and all disputed wage claims that are released herein
shall be subject to binding arbitration in accordance with this Agreement,
except as required by applicable law. This release does not extend to any right
Employee may have to unemployment compensation benefits.

 

5.       Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges
that Employee is waiving and releasing any rights Employee may have under the
Age Discrimination in Employment Act of 1967 ("ADEA"), and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
date Employee signs this Agreement. Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that Employee has
been advised by this writing that: (a) Employee should consult with an attorney
prior to executing this Agreement; (b) Employee has twenty-one (21) days within
which to consider this Agreement; (c) Employee has seven (7) days following
Employee’s execution of this Agreement to revoke this Agreement; (d) this
Agreement shall not be effective until after the revocation period has expired;
and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Employee signs this Agreement and returns it to the Company in less than the
21-day period identified above, Employee hereby acknowledges that Employee has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Company’s behalf that is received prior to the Effective Date. The Parties
agree that changes, whether material or immaterial, do not restart the running
of the 21-day period.

 

 

--------------------------------------------------------------------------------

 

 

6.       California Civil Code Section 1542. Employee acknowledges that Employee
has been advised to consult with legal counsel and is familiar with the
provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
Employee may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

7.       No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Employee also represents that Employee does not intend to bring any claims on
Employee’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.

 

8.       Confidentiality. Subject to the provision of this Agreement governing
Protected Activity, Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to Employee’s immediate family members, the Court in
any proceedings to enforce the terms of this Agreement, Employee’s attorney(s),
and Employee’s accountant(s) and any professional tax advisor(s) to the extent
that they need to know the Separation Information in order to provide advice on
tax treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Employee agrees that Employee
will not publicize, directly or indirectly, any Separation Information.

 

Employee acknowledges and agrees that the confidentiality of the Separation
Information is of the essence. The Parties agree that if the Company proves that
Employee breached this Confidentiality provision, the Company shall be entitled
to an award of its costs spent enforcing this provision, including all
reasonable attorneys’ fees associated with the enforcement action, without
regard to whether the Company can establish actual damages from Employee’s
breach, except to the extent that such breach constitutes a legal action by
Employee that directly pertains to the ADEA. Any such individual breach or
disclosure shall not excuse Employee from Employee’s obligations hereunder, nor
permit Employee to make additional disclosures. Employee warrants that Employee
has not disclosed, orally or in writing, directly or indirectly, any of the
Separation Information to any unauthorized party.

 

9.     Trade Secrets and Confidential Information/Company Property. Employee
agrees that Employee will not disclose the Company’s trade secrets and
confidential and proprietary information. Employee’s signature below constitutes
Employee’s certification under penalty of perjury that Employee has returned all
documents and other items provided to Employee by the Company, developed or
obtained by Employee in connection with Employee’s employment with the Company,
or otherwise belonging to the Company (with the exception of a copy of the
Employee Handbook and personnel documents specifically relating to Employee).

 

10.      Inventions.

 

a.            Inventions Defined. “Inventions” means inventions, original works
of authorship, developments, concepts, improvements, designs, discoveries,
ideas, know-how, trademarks, and trade secrets, whether or not patentable or
registrable under copyright or similar laws, that Employee solely or jointly
authored, conceived, developed, or reduced to practice.

 

 

--------------------------------------------------------------------------------

 

 

b.           Assignment of Inventions and Works Made for Hire. Employee hereby
assigns to Company, or its designee, all of Employee’s right, title, and
interest (including all related intellectual property rights) in all Inventions
that Employee created during the period of time Employee was in the employ of
the Company (including during off-duty hours) (“Company Inventions”). In
addition, Employee acknowledges that all original works of authorship that were
made by Employee (solely or jointly with others) within the scope of and during
the period of Employee’s employment with Company and that are protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act, and in accordance, the Company is considered the author of
these works.

 

c.            Exception to Assignments. EMPLOYEE ACKNOWLEDGES AND UNDERSTANDS
THAT THE PROVISIONS OF THIS AGREEMENT REQUIRING ASSIGNMENT OF INVENTIONS TO
COMPANY DO NOT APPLY TO ANY INVENTION THAT QUALIFIES FULLY UNDER THE PROVISIONS
OF CALIFORNIA LABOR CODE SECTION 2870. California Labor Code section 2870
provides: “(a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either: (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) Result from any work
performed by the employee for the employer. (b) To the extent a provision in an
employment agreement purports to require an employee to assign an invention
otherwise excluded from being required to be assigned under subdivision (a), the
provision is against the public policy of this state and is unenforceable.”

 

d.            Outside Inventions.  Employee acknowledges that Employee has not
incorporated any inventions, discoveries, ideas, original works of authorship,
developments, improvements, trade secrets and other proprietary information or
intellectual property rights owned by any third party into any Invention without
the Company’s prior written permission. Employee acknowledges that Employee has
informed the Company, in writing, before incorporating any inventions,
discoveries, ideas, original works of authorship, developments, improvements,
trade secrets and other proprietary information or intellectual property rights
owned by Employee or in which Employee has an interest prior to, or separate
from, Employee’s employment with the Company, including, without limitation, any
such inventions that are subject to California Labor Code Section 2870 (“Outside
Inventions”) into any Invention or otherwise utilizing any Outside Invention in
the course of Employee’s employment with the Company; and the Company is hereby
granted a nonexclusive, royalty-free, perpetual, irrevocable, transferable
worldwide license (with the right to grant and authorize sublicenses) to make,
have made, use, import, offer for sale, sell, reproduce, distribute, modify,
adapt, prepare derivative works of, display, perform, and otherwise exploit any
such incorporated or utilized Outside Inventions, without restriction,
including, without limitation, as part of, or in connection with, such
Invention, and to practice any method related thereto.

 

e.           Moral Rights. Any assignment to the Company of Company Inventions
includes all rights of attribution, paternity, integrity, modification,
disclosure and withdrawal, and any other rights throughout the world that may be
known as or referred to as “moral rights,” “artist’s rights,” or the like
(collectively, “Moral Rights”). If Moral Rights cannot be assigned under
applicable law, Employee hereby waives and agrees not to enforce any and all
Moral Rights, including any limitation on subsequent modification, to the extent
permitted under applicable law.

 

f.             Further Assurances. Employee will assist the Company, or its
designee, at Company’s expense, in every proper way to secure and protect the
Company’s rights in Company Inventions and any related copyrights, patents, mask
work rights, or other intellectual property rights in any and all countries.
Employee will disclose to Company all pertinent information and data. Employee
will execute all applications, specifications, oaths, assignments, and all other
instruments that Company deems necessary in order to apply for and obtain these
rights and in order to deliver, assign, and convey to Company, its successors,
assigns, and nominees the sole and exclusive rights, title, and interest in and
to Company Inventions, and any related copyrights, patents, mask work rights, or
other intellectual property rights. Employee will testify in a suit or other
proceeding relating to such Company Inventions and any rights relating thereto.

 

 

--------------------------------------------------------------------------------

 

 

11.     No Cooperation. Subject to the provision of this Agreement governing
Protected Activity, Employee agrees that Employee will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
Employee cannot provide counsel or assistance.

 

12.     Protected Activity Not Prohibited. Employee understands that nothing in
this Agreement shall in any way limit or prohibit Employee from engaging in any
Protected Activity, including filing a charge, complaint, or report with, or
otherwise communicating, cooperating, or participating in any investigation or
proceeding that may be conducted by, any federal, state or local government
agency or commission, including the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board (“Government Agencies”).
Employee understands that in connection with such Protected Activity, Employee
is permitted to disclose documents or other information as permitted by law,
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Employee agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information, under the Confidentiality
Agreement or under this Agreement, to any parties other than the Government
Agencies. Employee further understands that “Protected Activity” does not
include the disclosure of any Company attorney-client privileged communications
or attorney work product. Any language in the Confidentiality Agreement
regarding Employee’s right to engage in Protected Activity that conflicts with,
or is contrary to, this section is superseded by this Agreement. In addition,
pursuant to the Defend Trade Secrets Act of 2016, Employee is notified that an
individual will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made in
confidence to a federal, state, or local government official (directly or
indirectly) or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.

 

13.     Non-Solicitation of Employees. To the fullest extent permitted under
applicable law, Employee agrees that during the Transition Period, and for a
period of twelve (12) months immediately following the Termination Date,
Employee will not directly or indirectly solicit any of the Company’s employees
to leave their employment at the Company.

 

14.     Mutual Nondisparagement. Employee agrees to refrain from any
disparagement, defamation, libel, or slander of any of the Releasees, and agrees
to refrain from any tortious interference with the contracts and relationships
of any of the Releasees. Employee shall direct any inquiries by potential future
employers to the Company’s human resources department. The Company agrees to
refrain from making any disparaging statements about Employee. Employee
understands that the Company’s obligations under this paragraph extend only to
the Company’s current executive officers and members of its Board of Directors
and only for so long as each officer or member is an employee or Director of the
Company.

 

 

--------------------------------------------------------------------------------

 

 

15.     Breach. In addition to the rights provided in the “Attorneys’ Fees”
section below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.

 

16.     No Admission of Liability. Employee understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

 

17.      Costs. The Parties shall each bear their own costs, attorneys’ fees,
and other fees incurred in connection with the preparation of this Agreement.

 

18.     ARBITRATION. EXCEPT AS PROHIBITED BY LAW, THE PARTIES AGREE THAT ANY AND
ALL DISPUTES ARISING OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION,
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR THE TERMS THEREOF, OR ANY OF THE
MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION UNDER THE FEDERAL
ARBITRATION ACT (THE “FAA”) AND THAT THE FAA SHALL GOVERN AND APPLY TO THIS
ARBITRATION AGREEMENT WITH FULL FORCE AND EFFECT; HOWEVER, WITHOUT LIMITING ANY
PROVISIONS OF THE FAA, A MOTION OR PETITION OR ACTION TO COMPEL ARBITRATION MAY
ALSO BE BROUGHT IN STATE COURT UNDER THE PROCEDURAL PROVISIONS OF SUCH STATE’S
LAWS RELATING TO MOTIONS OR PETITIONS OR ACTIONS TO COMPEL ARBITRATION. EMPLOYEE
AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY LAW, EMPLOYEE MAY BRING ANY SUCH
ARBITRATION PROCEEDING ONLY IN EMPLOYEE’S INDIVIDUAL CAPACITY. ANY ARBITRATION
WILL OCCUR IN SAN MATEO COUNTY, BEFORE JAMS, PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”), EXCEPT AS EXPRESSLY PROVIDED IN
THIS SECTION. THE PARTIES AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO
DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS
FOR SUMMARY JUDGMENT AND/OR ADJUDICATION, AND MOTIONS TO DISMISS AND DEMURRERS,
APPLYING THE STANDARDS SET FORTH UNDER THE CALIFORNIA CODE OF CIVIL PROCEDURE.
THE PARTIES AGREE that the arbitrator shall issue a written decision on the
merits. THE PARTIES ALSO AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD
ANY REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT THE ARBITRATOR MAY AWARD
ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, WHERE PERMITTED BY APPLICABLE
LAW. THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR MAY AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
SECTION CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES,
INCLUDING, BUT NOT LIMITED TO THE ARBITRATION SECTION OF THE CONFIDENTIALITY
AGREEMENT, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT IN THIS SECTION 18
SHALL GOVERN.

 

 

--------------------------------------------------------------------------------

 

 

19.    Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on Employee’s behalf under the terms of this
Agreement. Employee agrees and understands that Employee is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. Employee further agrees to indemnify and hold the Releasees
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Employee’s
failure to pay or delayed payment of federal or state taxes, or (b) damages
sustained by the Company by reason of any such claims, including attorneys’ fees
and costs. The Parties agree and acknowledge that the payments made pursuant to
section 1 of this Agreement are not related to sexual harassment or sexual abuse
and not intended to fall within the scope of 26 U.S.C. Section 162(q).

 

20.      Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that Employee has the capacity to act on Employee’s own
behalf and on behalf of all who might claim through Employee to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

 

21.      Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

22.     Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

 

23.     Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, including
without limitation the Severance Agreement, with the exception of the
Confidentiality Agreement, THE PSU Documents, the RSU Awards, and the Option
Documents, to the extent not otherwise modified or superseded herein.

 

 

--------------------------------------------------------------------------------

 

 

24.       No Oral Modification. This Agreement may only be amended in a writing
signed by Employee and the Company’s Chief Executive Officer.

 

25.     Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard for choice-of-law provisions, except that any
dispute regarding the enforceability of the arbitration section of this
Agreement shall be governed by the FAA. Employee consents to personal and
exclusive jurisdiction and venue in the State of California.

 

26.       Effective Date. Employee understands that this Agreement shall be null
and void if not executed by Employee within twenty-one (21) days. Each Party has
seven (7) days after that Party signs this Agreement to revoke it. This
Agreement will become effective on the eighth (8th) day after Employee signed
this Agreement, so long as it has been signed by the Parties and has not been
revoked by either Party before that date (the “Effective Date”).

 

27.      Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.  The counterparts of this Agreement may be executed and delivered
by facsimile, photo, email PDF, or other electronic transmission or signature.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

 

28.     Voluntary Execution of Agreement. Employee understands and agrees that
Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Employee’s claims against the Company and any of the
other Releasees. Employee acknowledges that:

 

(a)     Employee has read this Agreement;

 

(b)     Employee has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of Employee’s own choice or has
elected not to retain legal counsel;

 

(c)     Employee understands the terms and consequences of this Agreement and of
the releases it contains;

 

(d)     Employee is fully aware of the legal and binding effect of this
Agreement; and

 

(e)     Employee has not relied upon any representations or statements made by
the Company that are not specifically set forth in this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

 

 

JAMES REINSTEIN, an individual

 

 

 

 

 

 

Dated: January 4, 2019

By:

/s/ James Reinstein

 

James Reinstein

 

 

 

                    CUTERA, INC.             Dated: January 4, 2019 By: /s/ J.
Daniel Plants     J. Daniel Plants     Chairman of the Board of Directors

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

EQUITY AWARDS

 

The following table indicates the Equity Awards outstanding and unvested as of
the Separation Date:

 

Grant Date

Grant ID

Type of

Award

Equity

Plan

Per Share

Exercise

Price

Number of

Shares

Subject to

Equity

Award at

Grant

Number of

Shares

Subject to

Equity Award

Vested and

Outstanding

as of

Separation

Date

Number of

Shares

Subject to

Equity Award

Unvested and

Outstanding

as of

Separation

Date*

1/9/2017

 

04820

 

Nonstatutory

Stock Options

 

2004 Equity

Incentive

Plan

 

$17.90

 

30,000

 

14,375

 

15,625

 

1/9/2017

 

 

04857

 

Restricted

Stock Units

2004 Equity

Incentive

Plan

None

 

14,000

 

9,333

 

4,667

1/9/2017

 

 

 

 

04888

 

Performance-

based

Restricted

Stock Units

2004 Equity

Incentive

Plan

None

 

14,000

 

14,000

 

0

12/15/2017

 

 

04985

 

Restricted

Stock Units

2004 Equity

Incentive

Plan

None

 

100,000

 

15,000

 

85,000

 

2/13/2018

 

 

04993

Restricted

Stock Units

2004 Equity

Incentive

Plan

None

 

10,418

 

2,615

 

7,813

 

2/13/2018

 

 

05007

Performance-

Based

Restricted

Stock Units

2004 Equity

Incentive

Plan

None

 

10,418

 

5,209

 

5,209

 

 

 

*Except as set forth in the Agreement to which this Exhibit A is attached, any
portion of the Equity Award that has not vested as of the Separation Date will
have been forfeited immediately as of the Separation Date and never will become
vested, and Employee will have no further rights with respect thereto or to any
Shares subject thereto.